Citation Nr: 1013440	
Decision Date: 04/08/10    Archive Date: 04/29/10

DOCKET NO.  95-41 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the previously denied claim of entitlement to service 
connection for hearing loss, and if so, whether that claim 
may be granted.

2.  Whether new and material evidence has been received to 
reopen the previously denied claim of entitlement to service 
connection for a low back disability, and if so, whether that 
claim may be granted.

3.  Whether new and material evidence has been received to 
reopen the previously denied claim of entitlement to service 
connection for diabetes mellitus, and if so, whether that 
claim may be granted.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and S. C.


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  

The Veteran served on active duty from January 1948 to April 
1958.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 1995 decision of the St. 
Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).  That decision found that new and 
material evidence had not been received to reopen claims for 
service connection for heart disease, a hearing loss, 
diabetes, and residuals of a low back injury.  It also denied 
a higher evaluation for the service-connected psychiatric 
disability.  The Veteran withdrew his appeal for a higher 
rating for the psychiatric disability during his November 
2000 Board videoconference hearing.  

In November 2000 a videoconference hearing was held before a 
Veterans Law Judge, who has since left the Board.  A 
transcript of that hearing is in the record.  The Veteran was 
notified of his right to have a hearing before a currently 
sitting member of the Board.  His representative responded 
that the Veteran did not wish another hearing but preferred 
to have the case reviewed on the record.  

When the case was previously before the Board, in March 2001, 
it was remanded for due process and to further develop the 
claim.  The required procedural and factual development was 
done, except for an opinion as to whether the Veteran's heart 
disease was secondary to his service-connected psychiatric 
disability.  That opinion was again requested by the Board, 
in January 2005.  

The Board again remanded the case in January 2005 for service 
medical records and cardiovascular examination of the 
Veteran, with a medical opinion.  The Veteran submitted 
copies of service medical records.  The records center 
responded that the service medical records were sent in 1997 
and it had no more service medical records for the Veteran.  
In October 2005, the Veteran was examined and a medical 
opinion was obtained.  In April 2007, the Board found that 
the development requested in the January 2005 remand has been 
accomplished.  

In its January 2006 supplemental statement of the case, the 
RO found that new and material evidence had been received and 
the claims for a hearing loss disability, a low back 
disorder, and heart disease on a direct basis had been 
reopened.  It recharacterized the claims as entitlement to 
service connection for a hearing loss; entitlement to service 
connection for a low back disorder; whether new and material 
evidence had been submitted to reopen a claim for service 
connection for diabetes mellitus; entitlement to service 
connection for heart disease on a direct basis; and 
entitlement to service connection for heart disease as 
secondary to the service-connected anxiety disorder.  

In its April 2007 decision, the Board noted that the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) has held that no matter how the RO developed the 
claim, VA has no jurisdiction to consider a previously denied 
claim unless the appellant submits new and material evidence.  
Therefore, whether the RO considered the issue or not, the 
first determination which the Board had to make, in 
compliance with the Federal Circuit case law, was whether new 
and material evidence had been received to reopen the claims.  
See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  The 
Board reviewed the evidence and found that new and material 
evidence had not been received to reopen the claims for 
service connection for hearing loss, a low back disorder, and 
diabetes mellitus.  Therefore, those claims could not be 
reopened.  The claim for service connection for heart disease 
on a direct or presumptive basis was reopened and denied.  
Service connection for heart disease on a secondary basis was 
denied.  

The Veteran appealed to the United States Court of Appeals 
for Veterans Claims (Court).  In June 2008, pursuant to a May 
2008 Joint Motion for Remand (JMR), the Court remanded that 
part of the Board's April 2007 decision that denied reopening 
of the claims for service connection for a hearing loss, a 
low back disability, and diabetes mellitus for further 
development in accordance with the JMR.  The issues 
pertaining to the Veteran's heart disease were considered 
abandoned.  


FINDINGS OF FACT

1.  By rating decision in May 1992, the RO denied the 
Veteran's claim for service connection for a hearing loss 
disability.  The Veteran did not appeal.

2.  Evidence received since May 1992 is not by itself or in 
connection with evidence previously assembled so significant 
that it must be considered in order to fairly decide the 
merits of the claim for service connection for a hearing loss 
disability.  

3.  By rating decision in May 1992, the RO denied the 
Veteran's claim for service connection for a low back 
disability.  The Veteran did not appeal.

4.  Evidence received since May 1992 is not by itself or in 
connection with evidence previously assembled so significant 
that it must be considered in order to fairly decide the 
merits of the claim for service connection for a low back 
disability.  

5.  By rating decision in May 1992, the RO denied the 
Veteran's claim for service connection for diabetes.  The 
Veteran did not appeal.

6.  Evidence received since May 1992 is not by itself or in 
connection with evidence previously assembled so significant 
that it must be considered in order to fairly decide the 
merits of the claim for service connection for diabetes.  


CONCLUSIONS OF LAW

1.  The May 1992 rating decision denying service connection 
for a hearing loss disability is final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. §§ 3.160, 20.1103 (2009).  

2.  New and material evidence having not been received, the 
claim of entitlement to service connection for a hearing loss 
disability is not reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2009).  

3.  The May 1992 rating decision denying service connection 
for a low back disability is final.  38 U.S.C.A. § 7105(c) 
(West 2002); 38 C.F.R. §§ 3.160, 20.1103 (2009).  

4.  New and material evidence having not been received, the 
claim of entitlement to service connection for a low back 
disability is not reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2009).  

5.  The May 1992 rating decision denying service connection 
for diabetes is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 
C.F.R. §§ 3.160, 20.1103 (2009).  

6.  New and material evidence having not been received, the 
claim of entitlement to service connection for diabetes is 
not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board acknowledges that a remand by the court 
envisions a complete review of the case.  The Board has 
completely reviewed the case.  We note this because this 
decision looks very much like that of April 2007.  The reason 
for this is that the Court's remand was for procedural 
purposes.  VA provided the notice required by the Veterans 
Claims Assistance Act of 2000, as interpreted by the Court's 
decisions in this and other cases.  The Veteran did not take 
the opportunity to submit new and material evidence.  
Consequently, there has been essentially no change in the 
facts, applicable law, or analysis.  Since there has been no 
change in the critical elements of the case, there can be no 
significant change in the decision.  

The Board has considered all arguments raised by the Veteran 
and his representatives.  In the Veteran's brief to the 
Court, it was argued that some of his service treatment 
records had been lost and that VA has a heighten duty to 
assist when the service treatment records are presumed lost.  
First, the Board's discussion was admittedly brief, but 
brevity is not inadequacy.  We acknowledged that the original 
service treatment records were not in the file and we found 
that the file contained copies of the records that appeared 
to be reasonably complete.  By reasonably complete, we mean 
that we cannot guarantee that there is a record for every 
time the Veteran went on sick call, during his over 10 years 
of active service, but the existing records have a continuity 
that gives a very clear picture of his health during service.  
We discussed these records, which included a medical board 
report with medical findings and a medical opinion.  The 
Board met its heighten duty to discuss the evidence in light 
of the missing records.  

Second, such an argument is not relevant to the question of 
whether the Veteran has presented new and material evidence 
to reopen a claim that was previously denied.  Neither the 
loss of records nor how much that loss is discussed is a 
basis to reopen a claim.  New and material evidence is 
required.  38 U.S.C.A. § 5108.  Neither the Court order nor 
the Joint Motion incorporated this part of the Veteran's 
brief or required the Board to take any action in regard to 
this argument.  We mention it here only for completeness in 
responding to the Veteran's arguments.  

Duties to Notify and Assist

The other prong of the argument in the Veteran's brief was 
that a notice provided to the Veteran was inadequate.  As 
provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims (Court) held, in part, 
that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  In the present case, the unfavorable AOJ 
decision that is the basis of this appeal was already decided 
and appealed prior to the enactment of the current section 
5103(a) requirements in 2000.  The Court acknowledged in 
Pelegrini that where, as here, the § 5103(a) notice was not 
mandated at the time of the initial AOJ decision, the AOJ did 
not err in not providing such notice.  Rather, the appellant 
has the right to a content complying notice and proper 
subsequent VA process.  Pelegrini, 18 Vet. App. at 120.  

For claims of initial impression, this means that VA must 
notify the claimant as to what evidence is necessary to 
substantiate his claim, as well as an explanation of what 
evidence is to be provided by him, and what evidence the VA 
would attempt to obtain on his behalf.  In March 2006, the 
Court held that the notice required by VCAA, in claims to 
reopen, must notify the claimant of the information and 
evidence that is necessary both to reopen the claim and to 
establish entitlement to the underlying benefit sought.  See 
Kent v. Nicholson, 20 Vet. App. 1 (2006).  

In March 2003 the RO issued a notice letter in an attempt to 
comply with VCAA requirements.  It told the Veteran what was 
needed to substantiate his claim for service connection but 
did not notify him that new and material evidence was needed 
to reopen the claim.  In January 2005, the Board remanded the 
case.  In April 2005, the agency of original jurisdiction 
(AOJ) provided the Veteran with an updated VCAA notice 
letter.  It told the Veteran that his claim was previously 
denied because the disabilities were not service connected; 
therefore, the evidence must relate to that fact.  The Board 
considered that the Veteran was a lay person and did not 
expect him to read the words service connected as a term of 
art.  Rather, the Board expected him read the notice as 
telling him that benefits were denied because the 
disabilities had no connection to his service, i.e. evidence 
of a connection was needed.  

However, in the brief to the Court, the Veteran's attorney 
picked-up on the use of the term service-connected as a term 
of art.  38 U.S.C.A. § 101(16) (West 2002).  It was 
successfully argued that the use of the term did not 
sufficiently notify the Veteran why the claim was previously 
denied or what evidence was required to reopen the claim.  
The JMR and the Court agreed that the notice did not 
specifically inform the Veteran of the evidence necessary to 
substantiate his claims.  The matter was returned to the 
Board, which remanded the case to the AOJ in September 2008.  

In December 2008, the AOJ sent a notice letter to the 
Veteran.  This letter provided an adequate discussion of what 
constituted new and material evidence generally, but did not 
discuss why the claim was previously denied.  That 
information was provided in March 2009.  The March 2009 
letter quoted the explanation contained in the 1992 rating 
decision.  That explanation was somewhat sketchy; however, by 
informing the Veteran of the exact reasoning given for the 
previous denial, the AOJ provided the Veteran the greatest 
latitude for a response.  Thus, the Board finds that the 
Veteran was afforded a meaningful opportunity to participate 
effectively in the processing of his claims and was given 
ample time to respond.  This cured any notice defects before 
the agency of original jurisdiction (AOJ) readjudicated the 
case by way of a supplemental statement of the case issued in 
December 2009.  See Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).  

VA has done everything reasonably possible to assist the 
Veteran with respect to his claims for benefits.  All 
available service medical records have been associated with 
the claims file.  The Veteran has submitted copies of all 
service treatment records in his possession.  The National 
Personnel Records Center has reported that they have no 
additional service treatment records.  The identified and 
available post-service treatment records have been secured.  
VA clinical records are in evidence.  The Veteran has been 
medically evaluated in conjunction with his claims, and all 
required medical opinions have been sought.  

Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  We 
specifically note that in his brief to the Court, the 
Veteran's attorney did not identify, or even allege, that 
there is any additional evidence that might have some 
significance.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Service Connection

The Veteran seeks service connection for several 
disabilities.  In order to establish direct or primary 
service connection, three elements must be established.  
There must be medical evidence of a current disability; 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See 
38 U.S.C.A. §§ 1110, 1131 (2002); 38 C.F.R. § 3.303 (2009); 
see also Hickson v. West, 12 Vet. App. 247, 253 (1999).  

New and Material Evidence

The record reflects previous decisions on the Veteran's 
claims by the RO.  Decisions of the RO which are not appealed 
are final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. 
§ 20.1103 (2009).  However, if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the claim will be reopened and the former 
disposition reviewed.  38 U.S.C.A. § 5108 (West 2002).  

For claims to reopen, such as this, received before August 
29, 2001, new and material evidence means evidence not 
previously submitted to agency decision makers that bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156 (2001).  

Hearing Loss

Service connection for a hearing loss was last previously 
denied by the RO in May 1992.  The evidence at that time 
included the service medical records showing otitis media, 
for which service connection has been granted.  

There was also the report of an August 1958 VA examination.  
Audiometric findings at that time showed pure tone 
thresholds, in decibels, (converted to International 
Standards Organization scores) were as follows:





HERTZ




125
250
500
1000
2000
4000
8000
RIGHT
20
20
15
10
25
10
10
LEFT
20
20
15
10
15
15
15

The examiner noted that both ear drums were slightly scarred 
and diagnosed residuals of otitis media with no hearing loss.  

VA audiometric findings in September 1968 showed pure tone 
thresholds, in decibels, were as follows:






HERTZ




125
250
500
1000
2000
4000
8000
RIGHT
30
35
35
40
40
45
50
LEFT
30
30
35
35
40
40
40

The diagnosis was defective hearing, conductive.  

On the authorized VA audiologic evaluation in July 1985, pure 
tone thresholds, in decibels, were as follows:





HERTZ




500
1000
2000
3000
4000
Average
RIGHT
20
10
20
25
10
17
LEFT
10
10
10
25
10
13

Hearing amplification was recommended.  

Based on the above information, the May 1992 rating decision 
denied service connection for a hearing loss secondary to 
otitis media.  The following evidence was received after the 
May 1992 decision.  

The April 1994 audiometric examination verified a continued 
hearing loss.  

In March 1995, the Veteran testified at an RO hearing of 
using hearing aids and changing them because his ears became 
infected.  

At his August 1997 RO hearing, the Veteran testified of 
serving for two years as a hot shellman in a gun mount.  He 
reported that he first noticed a hearing loss in service and 
was sent to a hospital for treatment.  He described treatment 
and told of recurring infections, which continued to 
interfere with his use of hearing aids.  

During his November 2000 Board videoconference hearing, the 
Veteran testified of having otitis media for the first time 
in 1949.  He said that, in 1954, he could not hear at all for 
two weeks and was sent to a hospital for treatment.  He 
currently used ear drops and hearing aids.  

There is only one medical report which provides an opinion on 
the relationship of the service-connected otitis to the 
Veteran's hearing loss.  The Veteran was examined in July 
2002 and his claims file was reviewed.  The Veteran's history 
included exposure to the noise of ships and their guns during 
service, as well as meat cutting machines.  Post service, he 
had noise exposure while working as a mechanic for 3 years, 
working as a meat cutter for 10 to 15 years, and in a glass 
factory for two years.  The Veteran reported using hearing 
protection.  He also had recreational exposure to gunfire 
while hunting.  

On the authorized VA audiologic evaluation in July 2002, pure 
tone thresholds, in decibels, were as follows:




HERTZ




500
1000
2000
3000
4000
Average
RIGHT
25
30
60
55
60
51
LEFT
25
15
40
50
60
41

Speech audiometry revealed speech recognition ability of 84 
percent in the right ear and of 92 percent in the left ear.  
The diagnosis was hearing within normal limits through 500 
hertz sloping to a severe high frequency sensorineural 
hearing loss at 8000 Hertz with good recognition ability in 
the right ear; and hearing within normal limits through 1500 
Hertz sloping to a severe sensorineural hearing loss at 8000 
Hertz with excellent word recognition ability in the left 
ear.  The examiner expressed the opinion that he could not 
rule out occupational and recreational noise exposure as a 
contributing factor to the Veteran's hearing loss, in 
addition to his age.  Therefore, the examiner could not say 
that his hearing loss was more likely than not the result of 
his military noise exposure.  The examiner went on to express 
the opinion that the hearing loss was more likely the result 
of some other contributing factor.  During the examination, 
the Veteran stated his belief that his hearing loss was due 
to chronic ear infections.  The test results that day were 
consistent with previous test results.  It was concluded that 
the Veteran had a sensorineural hearing loss and that 
sensorineural hearing losses are not consistent with ear 
infections.  

Since being told of the need for new and material evidence to 
reopen the claim, the Veteran has advanced arguments on the 
matter.  Arguments are not evidence.  He has also submitted 
additional copies of service treatment records, these are not 
new, having been received previously.  VA clinical records 
through January 2006 have also been added to the file.  There 
is nothing in these records that associates the Veteran's 
hearing loss with his active service.  That is, while the 
clinical records are new, they are not material.  They do not 
bear directly and substantially upon the specific matter 
under consideration and are not so significant that they must 
be considered in order to fairly decide the merits of the 
hearing loss claim.  

Conclusion

Here, the Board finds that at the time of the May 1992 rating 
decision there was evidence of a current hearing loss, but 
there was no competent evidence to link it to service or to 
the service-connected otitis media.  There is still no 
competent evidence to link the hearing loss to service or a 
service-connected disability.  

The July 2002 examination was not previously submitted to 
agency decision makers and it bears directly and 
substantially upon the specific matter under consideration.  
There was no previous opinion on a connection so it is 
neither cumulative nor redundant.  However, it does not 
provide evidence to support the claim.  The examiner 
expressed an opinion to the effect that the hearing loss was 
more likely the result of some other contributing factor, 
than noise exposure in service.  This opinion is against a 
connection to service or to a service-connected disability.  
As the only competent medical evidence on the connection 
question, it would provide a preponderance of evidence 
against the claim.  Thus, by itself or in connection with 
evidence previously assembled the July 2002 examination 
report is NOT so significant that it must be considered in 
order to fairly decide the merits of the claim.  It does not 
qualify as new and material evidence to reopen the claim, 
which remains denied.  38 C.F.R. § 3.156 (2001).  

Low Back Disability

In May 1992, the RO denied service connection for a low back 
injury and the Veteran did not file a timely appeal.  The 
evidence of record at the time of the May 1992 RO decision 
included the service medical records and the report of the VA 
examinations of August 1958, September 1968, and October 
1971, none of which showed any back injury, chronic back 
disability, or even back complaints.  The reports of the 
April 1974 hospitalization for allergy and the January 1977 
hospitalization for a hernia reflect thorough examinations 
and laboratory studies, but there were no back complaints, 
findings, or diagnoses.  

In March 1980, the Veteran sought VA treatment, claiming back 
problems since 1948 and admitting that he had a back injury 
at work 6 months earlier.  A private physician recommended 
fusion and he wanted a second opinion.  

An April 1980 VA orthopedic clinic note recounted that the 
Veteran had been pushing cartons at work in September 1979, 
when he sustained an injury; and that he was receiving 
workman's compensation.  The Veteran wanted a second opinion 
because surgery had been recommended.  The examiner found a 
slight decrease in flexion and slight back pain, with no 
nerve root pain or decrease in reflexes.  X-rays showed 
multiple congenital abnormalities.  The doctor expressed the 
opinion that he would not operate until more conservative 
treatment had been tried.  The doctor also noted that this 
was a compensation case, which was not eligible for 
treatment.  

Following the May 1992 RO decision, additional VA clinical 
records were received.  In the report of a psychological 
evaluation, the Veteran gave a history of constant lower back 
pain which was precipitated by a work related injury.  He 
reported that he had lost his job after the injury and had 
been unable to work, which resulted in financial 
difficulties.  

At his March 1995 RO hearing, the Veteran testified that he 
slipped coming off an aircraft and went to sick bay, for one 
week in 1948.  He noted that he continued on active duty 
until April 1958.  He reported that he currently had a 
backache all the time, even after surgery on a deteriorated 
L5 disc.  

At his August 1997 RO hearing, the Veteran testified that he 
was injured while doing heavy lifting, loading ammunition in 
an aircraft and hospitalized for 10 days for a very severe 
back strain.  He said that he had back problems from then on, 
when walking or lifting.  He reported having back surgery in 
1982.  The doctor said that the Veteran had old injuries 
which were there for years and that his back was an awful 
mess.  It was asserted that the condition was progressive in 
nature from the original injury.  It must be noted that a 
claimant's statements as to what a doctor said are not 
competent evidence.  Warren v. Brown, 6 Vet App 4 (1993).  VA 
requested the private physician records.  

Notes from E. J. M., M.D., begin in September 1979 and show 
that the Veteran was pushing some cartons along a conveyor 
belt, when he felt a sudden jab of pain in his lower back and 
had difficulty moving thereafter.  X-rays disclosed spina 
bifida of S1 and early arthritis of the apophyseal joints at 
L4-5 and L5-S1.  It was stipulated that there were no 
previous injuries to the back.  The Veteran was examined and 
the impression was an acute ligamentous sprain of the 
lumbosacral spine.  

Dr. E. J. M.'s notes show continued complaints of back pain, 
so a lumbar myelogram was done in November 1979.  The results 
were considered to be uneventful, with no sequelae and no 
abnormalities seen in the nerve roots.  It was the doctor's 
impression that since no occult pathology referable to the 
disk had been found, the Veteran could return to work.  

Further X-rays, in December 1979, disclosed spina bifida of 
L5 with sacralization of the left transverse process of L5.  
Sacralization is the anomalous fusion of the fifth lumbar 
vertebra to the first segment of the sacrum, so that the 
sacrum consists of six segments.  Dorland's Illustrated 
Medical Dictionary, 1478 (28th ed., 1994).  There was also a 
spondylolysis defect on the left oblique at L5.  The 
spondylolysis was not noted on the original X-rays and, in 
the doctor's opinion, could account for mechanical 
instability.   Spondylolysis is a degeneration or deficient 
development of a portion of the vertebra.  Steadman's Medical 
Dictionary, 1678 (27th ed., 2000).  Service connection cannot 
be granted for congenital or developmental defects.  
38 C.F.R. §§ 3.303(c), 4.9 (2009).  The doctor went on to 
explain that the defect certainly preexisted the injury but 
would explain the presence of a mechanical low back sprain 
that persisted beyond the usual length of time.   

In notes dated in March 1980, W. F. G., M.D., reported that 
the Veteran stated that he experienced a sudden pain in his 
low back while working in September 1979.  The Veteran's 
treatment history was reviewed and it was noted that December 
1979 X-rays revealed spina bifida occulta of L5 with 
sacralization of the left transverse process at L5.  There 
was also a spondylolysis defect on the left oblique at L5.  
Examination resulted in an impression of spondylolysis with 
back strain as of September 1979.  

The notes of Dr. E. J. M. reflect continued back complaints 
through 1980.  In July 1980, the Veteran sustained a new 
injury when his car was hit in the rear.  It was reiterated 
that he had a spondylolysis defect of L5, on the left, 
without spondylolisthesis, having been injured at work in 
September 1979.  Examination led to the impression that he 
had a muscular ligamentous sprain of his cervical and 
lumbosacral spine.  The lower back symptoms were considered 
to be an aggravation of a preexisting injury.  

In June 1981, the Veteran had spinal fusion.  The doctor 
reported that he had originally injured his back at work in 
September 1979, with additional injury from a car accident in 
July 1980.  

The notes of P. A. P., M.D., show the Veteran was seen in 
November 1981 for continued back symptoms.  He gave a history 
of being injured at work, in September 1979, while pushing 
cartons down a conveyor belt, he heard something snap in his 
lower back.  The records followed the Veteran for continued 
back complaints, through August 1988, without providing 
additional information as to etiology.  

During his November 2000 Board videoconference hearing, the 
Veteran reported injuring his back for the first time, during 
service in 1949, while lifting a hind quarter of beef.  He 
stated that he had back problems from then on.  He 
particularly had had pains in the upper and lower back, in 
1957, and went to the hospital for treatment.  

Pursuant to the March 2001 remand of this Board, the 
Veteran's back was examined by VA in August 2002.  The claims 
file and Board remand were reviewed.  The Veteran stated that 
he had a back condition in service.  The examiner did not 
find any verification in the service medical records.  He 
admitted to an industrial injury in 1979, which resulted in 
workman's compensation and surgery in 1980, with fusion of 
the L5-S1 vertebra.  He complained of low back pain on a 
daily basis.  Examination disclosed post-surgical scarring, 
limitations of lumbar spine motion, restriction of straight 
leg raising, and 1+ deep tendon reflexes.  The doctor 
expressed the opinion that the Veteran was as likely as not 
to have a lumbar strain in service.  However, the doctor did 
not indicate the injury in service to be chronic.  Rather, he 
further expressed the opinion that the non-service-connected 
injury in 1979 was likely to be the etiology of the Veteran's 
current low back condition.  

Since being told of the need for new and material evidence to 
reopen the claim, the Veteran has advanced arguments on the 
matter.  Arguments are not evidence.  He has also submitted 
additional copies of service treatment records, these are not 
new, having been received previously.  

Conclusion

At the time of the May 1992 RO denial of service connection 
for a back disorder, there was evidence of injury in service, 
because a lay witness such as the Veteran is considered 
competent to provide evidence of injury.  There was also 
competent medical evidence of a current back disability.  The 
record was lacking competent medical evidence to connect the 
current disability to service.  The record still lacks this 
evidence.  

The Veteran's hearing testimony, to the effect that he 
injured his back in service and has had low back symptoms 
since then, is essentially cumulative and redundant of the 
claim denied by the RO in May 1992.  It is not new and 
material.  

At the time of the May 1992 RO decision, there was a medical 
report linking the Veteran's back symptoms to the September 
1979 injury at work.  Since then, more medical records have 
been received, as well as the report of a VA examination with 
a medical opinion.  However, these are cumulative and 
redundant since they simply repeat, over and over, medical 
evidence linking the current back symptoms to the September 
1979 injury.  

At the time of the May 1992 RO decision, which denied service 
connection for a back condition, there was no competent 
medical evidence to link the current disability to injury in 
service.  There is still no competent medical evidence of a 
connection.  The evidence received since the May 1992 
decision is not new and material and does not serve to reopen 
the claim.  38 C.F.R. § 3.156 (2001).  

Diabetes Mellitus

Service connection for diabetes mellitus was first denied by 
the RO in August 1958.  The last previous denial was in May 
1992.  The Veteran did not file a timely appeal.  

The Veteran has asserted that there is evidence of sugar in 
his blood in 1958 and sugar in his urine in 1959.  The VA 
Form VB 8-2507, dated in July 1958, does say traces of sugar 
in blood, but it also says this is what the Veteran alleges.  
This form is a summary of the Veteran's 1958 claim, not 
medical evidence of sugar in his blood.  Moreover, blood 
normally carries some glucose, and these levels may be 
subject to acute raises associated with the amount consumed.  
The dictionary identifies glucose as the chief source of 
energy for living organisms.  Dorland's Illustrated Medical 
Dictionary, 703 (28th ed., 1994).  Similarly, the listing of 
sugar in urine on the October 1959 VA Form 9-4373 is simply a 
listing of the impairments the Veteran was claiming at that 
time and not competent medical evidence that he had sugar in 
his urine or that he had diabetes at that time.  

The evidence of record at the time of the May 1992 decision 
included service medical records.  The report of an August 
1958 VA examination included laboratory testing with a normal 
blood glucose at 92 mg% and a urinalysis negative for sugar.  
The examiner found the endocrine system to be negative and 
the diagnoses included a medical opinion that diabetes was 
not found.  On the August 1963 VA examination, it was 
reported that there were no endocrine disorders.  Urinalysis 
was again negative for sugar.  The endocrine system was 
reported to be normal.  There were no complaints, findings or 
diagnoses of diabetes mellitus on VA examinations in August 
1963, September 1968, October 1971, February 1980, and 
October 1981; on hospitalizations for allergy in April 1974 
and hernia in January 1977; in VA clinical notes from 1979 to 
1985; or the July 1980 letter from private physician F. M. 
B., M.D.  

A VA clinical note, dated in October 1991, shows the Veteran 
gave a history of Type II diabetes mellitus, in 1958.  There 
was a fasting blood sugar of 138 and the assessment included 
Type II diabetes mellitus.  

The Veteran had a consultation in April 1992, giving a long 
history of borderline diabetes and current blurred vision.  
He was not on medication for it.  His father and other family 
members were reportedly diabetic.  

In May 1992, the RO denied service connection for diabetes 
noting that it was not shown in the service medical records 
or the post service VA examinations.  It was pointed out that 
diabetes was not manifested within the year after the Veteran 
completed his active service.  Diabetes mellitus may be 
presumed to have been incurred during active military service 
if it is manifest to a degree of 10 percent within the first 
year following active service.  38 U.S.C.A. §§ 1101, 1112, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2009).  In this 
case, there is no competent medical evidence documenting 
diabetes mellitus during service or the year after the 
Veteran completed his active service.  

Following the May 1992 RO decision, additional VA clinical 
records were obtained.  A fasting blood sugar (FBS) of 121 
was noted in September 1984.  The Veteran was seen at the VA 
endocrine clinic in July 1985.  Laboratory test results, 
including a fasting blood sugar of 121 were evaluated.  The 
clinician expressed the opinion that there was no sign of 
diabetes.  In September 1985, it was commented that the 
Veteran's last glucose test was within normal limits.  When 
the Veteran was seen at the mental health clinic in June 
1987, it was reported that he was a diabetic but on no 
medication.  This appears to simply be the mental health 
worker repeating the Veteran's claims, rather than a 
diagnosis based on medical findings.  As such it is not 
persuasive.  See LeShore v. Brown, 8 Vet App 406, 409 (1995).  
In November 1987, it was reported that the Veteran's blood 
glucose was within normal limits.  Clinical notes of March 
1994 include an impression of diabetes mellitus, type II.  

Since being told of the need for new and material evidence to 
reopen the claim, the Veteran has advanced arguments on the 
matter.  Arguments are not evidence.  He has also submitted 
additional copies of service treatment records, these are not 
new, having been received previously.  

Conclusion

The 1991 diagnosis was over 32 years after the Veteran left 
active service.  Such a long period of time is, itself, 
evidence against the claim.  See Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000).  When the combined with the 1958 
and 1963 VA examination findings and diagnoses against the 
claim, the clear preponderance of evidence was against the 
claim at the time of the May 1992 RO decision.  

As noted above, there are three elements to service 
connection: evidence of a current disability, evidence of 
disease or injury during service, and evidence relating the 
current disability to the disease or injury during service.  
At the time of the RO decision in May 1992, there was a 
diagnosis of diabetes mellitus, but there was no evidence of 
a relevant disease or injury in service and no competent 
evidence to connect the current diagnosis to service.  Since 
May 1992, extensive VA clinical records have been added to 
the file, reflecting treatment for the current disability.  
However, there is no dispute as to the existence of a current 
disability.  That was established at the time of the 1992 
decision.  The subsequent evidence of a current disability is 
cumulative and redundant.  It does not qualify as new and 
material evidence.  There have been RO hearings in March 1995 
and August 1997, as well as a Board videoconference hearing 
in November 2000, in which the Veteran reported dizziness and 
blackout spells during service.  This information is 
essentially the same as his earlier claims and is cumulative 
and redundant.  Of critical importance here is the absence of 
any competent evidence connecting the diabetes manifested 
long after service with the Veteran's active service.  Such 
evidence was not present in May 1992 and remains missing.  
Without it there is no basis to reopen the claim for service 
connection for diabetes mellitus.  





ORDER

New and material evidence has not been received to reopen the 
previously denied claim of entitlement to service connection 
for hearing loss; the petition to reopen the claim is denied.  

New and material evidence has not been received to reopen the 
previously denied claim of entitlement to service connection 
for a low back disability; the petition to reopen the claim 
is denied.  

New and material evidence has not been received to reopen the 
previously denied claim of entitlement to service connection 
for a diabetes mellitus; the petition to reopen the claim is 
denied.  



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


